DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status.

Response to Amendment
The proposed reply filed on November 24th, 2020 has been entered. Claim 2, 8 and 14 have been amended. Claims 1-18 are pending in the application. 

Rejection withdrawn

The outstanding nonstatutory obviousness-type double patenting rejections of
 claims 1-18 are withdrawn in light of Applicant's approved Terminal disclaimer filed on 11/24/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0198507 A1) in view of Chae et al. (US 2017/0034822 A1).

Wu et al. disclose a device discovery method in a wireless communication network with the following features: regarding claim 1, a method comprising: receiving, by a first wireless user device and from a base station, configuration information comprising one or more parameters associated with device-to-device data transmission between wireless user devices; determining device-to-device data transmission resources in a device-to-device data allocation period, the device-to-device data transmission resources comprising a pool of time resources; selecting, based on a pattern derived from a basic pattern using a modulo operation, device-to-device data transmission time resources from among the pool of time resources, wherein the pattern a method comprising: receiving, by a first wireless user device and from a base station, configuration information comprising one or more parameters associated with device-to-device data transmission between wireless user devices (i.e.  UE1 and UE2 are configured for D2D communication use allocated resources for the D2D discovery, UE1 or UE2 receives, from a base station, a configuration module 52 (fig. 5), used for configuring D2D discovery configuration information, the device discovery configuration information at least including a signal used for indicating a time domain location of the device discovery radio resource, wherein, the device discovery radio resource indicated by the device discovery configuration information is a D2D dedicated resource, and has a specific configuration period in a time domain), determining device-to-device data transmission resources in a device-to-device data allocation period, the device-to-device data transmission resources comprising a pool of time resources (i.e. time domain radio resource used for the D2D discovery signal transmission, wherein subframes are allocated in a period of 40 ms for the D2D discovery and, therefore, a configuration period of the device discovery radio resource is 40 ms, wherein one D2D discovery subframe is included in each configuration period, for example, it can be a selecting, based on a pattern derived from a basic pattern using a modulo operation, device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern (i.e. as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of pool of time resources included in the subframe, and based on changed pattern as a plurality of subframes is included in each D2D discovery time resources, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern (i.e. as illustrated in fig. 10 (c), D2D data transmission time resources are selected from pool of the time resources contained in the subframes and based on changed pattern a plurality of subframes is included in each D2D discovery time resource, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the number of subframes in the pool of subframes is greater than a basic pattern length), and transmitting, based on the selected device-to-device data transmission time resources, data from the first wireless user device to a second wireless user device (i.e. transmitting from first user equipment 4 to second user equipment 6 D2D data based on the resource of selected subframes)”).
Wu et al. is short of expressly teaching “determining device-to-device data transmission resources in a device-to-device data allocation period, the device-to-device data transmission resources comprising a pool of time resources”.
determining device-to-device data transmission resources in a device-to-device data allocation period, the device-to-device data transmission resources comprising a pool of time resources (i.e. for transmitting D2D data, determining a subframe pool for data transmission consisting of subframes capable of transmitting and receiving a D2D signal among a plurality of subframes, and determining a set of subframes in which D2D data is to be transmitted by applying a time resource pattern (TRP) to the subframe pool for the data transmission, and transmitting D2D data in the determined set of the subframes, as illustrated in the fig. subframe pool 602, a resource pool for data transmission may be determined, which includes only D2D communication subframes from among the plurality of subframes 601 including subframes available for D2D signal transmission and reception and for non-D2D communication subframes, therefore, the D2D data transmission resources are determined in the subframes 601 including the D2D communication subframe and the D2D data transmission resources comprising a pool of time resource 602 and determining a set of subframes to transmit D2D data by applying a time resource pattern (TRP) to the sub-frame pool for transmitting the data)”).

Regarding claim 7:
Wu et al. disclose a device discovery method in a wireless communication network with the following features: regarding claim 7, a wireless user device comprising: a wireless transceiver comprising an antenna and configured to: receive, from a base station, configuration information comprising one or more parameters associated with device-to-device data transmission between wireless user devices; and one or more processors configured to: determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources; and select, based on a pattern derived from a basic pattern using a modulo operation, device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern, and wherein the wireless transceiver transmits, based on the selected device-to- device data transmission time resources, data to a second wireless user device (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see a wireless user device comprising: a wireless transceiver comprising an antenna and configured to: receive, from a base station, configuration information comprising one or more parameters associated with device-to-device data transmission between wireless user devices (i.e.  UE1 and UE2 are configured for D2D communication use allocated resources for the D2D discovery, UE1 or UE2 receives, from a base station, a configuration module 52 (fig. 5), used for configuring D2D discovery configuration information, the device discovery configuration information at least including a signal used for indicating a time domain location of the device discovery radio resource, wherein, the device discovery radio resource indicated by the device discovery configuration information is a D2D dedicated resource, and has a specific configuration period in a time domain), and one or more processors configured to: determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources (i.e. time domain radio resource used for the D2D discovery signal transmission, wherein subframes are allocated in a period of 40 ms for the D2D discovery and, therefore, a configuration period of the device discovery radio resource is 40 ms, wherein one D2D discovery subframe is included in each configuration period, for example, it can be a plurality of subframes, such as a plurality of continuous subframes, to increase resources of the D2D discovery and may be considered as pool of time resources), and select, based on a pattern derived from a basic pattern using a modulo operation, device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern (i.e. as illustrated in fig. 10 (c), D2D data and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern (i.e. as illustrated in fig. 10 (c), D2D data transmission time resources are selected from pool of the time resources contained in the subframes and based on changed pattern a plurality of subframes is included in each D2D discovery time resource, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), wherein the number of subframes in the pool of subframes is greater than a basic pattern length), and wherein the wireless transceiver transmits, based on the selected device-to- device data transmission time resources, data to a second wireless user device (i.e. transmitting from first user equipment 4 to second user equipment 6 D2D data based on the resource of selected subframes)”).
Wu et al. is short of expressly teaching “determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources”.
Chae et al. disclose a method and apparatus for transmitting data in D2D communication with the following features: regarding claim 7, determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources (Fig. 6, illustrates a time resource pattern according to an embodiment of the present determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources (i.e. for transmitting D2D data, determining a subframe pool for data transmission consisting of subframes capable of transmitting and receiving a D2D signal among a plurality of subframes, and determining a set of subframes in which D2D data is to be transmitted by applying a time resource pattern (TRP) to the subframe pool for the data transmission, and transmitting D2D data in the determined set of the subframes, as illustrated in the fig. subframe pool 602, a resource pool for data transmission may be determined, which includes only D2D communication subframes from among the plurality of subframes 601 including subframes available for D2D signal transmission and reception and for non-D2D communication subframes, therefore, the D2D data transmission resources are determined in the subframes 601 including the D2D communication subframe and the D2D data transmission resources comprising a pool of time resource 602 and determining a set of subframes to transmit D2D data by applying a time resource pattern (TRP) to the sub-frame pool for transmitting the data)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu et al. by implementing the features as taught by Chae et al. in order to provide a more effective and efficient system that is capable of determining a D2D data transmission resource in a D2D data allocation period from a pool of time resources. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Wu et al. disclose a device discovery method in a wireless communication network with the following features: regarding claim 13, a system comprising: a base station configured to transmit configuration information comprising one or more parameters associated with device-to-device data transmission between wireless user devices; and a first wireless user device configured to: receive, via an antenna and from the base station, the configuration information; determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources; select, based on a pattern derived from a basic pattern using a modulo operation, device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern, and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern; and transmit, based on the selected device-to-device data transmission time resources, data to a second wireless user device (Fig. 10 (a), schematic diagram 1 of a D2D discovery radio resource configuration method according to the embodiment of the present invention, see teachings in [0094-0098 & 0141-0143] summarized as “a system comprising: a base station configured to transmit configuration information comprising one or more parameters associated with device-to-device data transmission between wireless user devices; and a first wireless user device configured to: receive, via an antenna and from the base station, the configuration information (i.e.  UE1 and UE2 are configured for D2D communication use allocated resources for the D2D discovery, UE1 or UE2 receives, from a base station, a determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources (i.e. time domain radio resource used for the D2D discovery signal transmission, wherein subframes are allocated in a period of 40 ms for the D2D discovery and, therefore, a configuration period of the device discovery radio resource is 40 ms, wherein one D2D discovery subframe is included in each configuration period, for example, it can be a plurality of subframes, such as a plurality of continuous subframes, to increase resources of the D2D discovery and may be considered as pool of time resources), select, based on a pattern derived from a basic pattern using a modulo operation, device-to-device data transmission time resources from among the pool of time resources, wherein the pattern comprises a first part of the basic pattern (i.e. as illustrated in fig. 10 (c), D2D data transmission subframes are selected from pool of pool of time resources included in the subframe, and based on changed pattern as a plurality of subframes is included in each D2D discovery time resources, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10 (a)), and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern (i.e. as illustrated in fig. 10 (c), D2D data transmission and transmit, based on the selected device-to-device data transmission time resources, data to a second wireless user device (i.e. transmitting from first user equipment 4 to second user equipment 6 D2D data based on the resource of selected subframes)”). 
Wu et al. is short of expressly teaching “determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources”.
Chae et al. disclose a method and apparatus for transmitting data in D2D communication with the following features: regarding claim 13, determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources (Fig. 6, illustrates a time resource pattern according to an embodiment of the present invention, see teachings in [007 & 0049-0060] summarized as “determine device-to-device data transmission resources in a device-to- device data allocation period, the device-to-device data transmission resources comprising a pool of time resources (i.e. for transmitting D2D data, determining a subframe pool for data transmission consisting of subframes capable of transmitting and receiving a D2D signal among a plurality of subframes, and determining a set of subframes in which D2D data is to be transmitted by applying a time resource pattern (TRP) to the subframe pool for the data 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu et al. by implementing the features as taught by Chae et al. in order to provide a more effective and efficient system that is capable of determining a D2D data transmission resource in a D2D data allocation period from a pool of time resources. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3-5, 9-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0198507 A1) in view of Chae et al. (US 2017/0034822 A1) as applied to claims 1, 7 and 13 above, and further in view of Wei et al. (US 2016/0323870 A1).


Wu et al. and Chae et al. do not expressly disclose the following features: regarding claim 3, wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern; regarding claim 4, wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern; regarding claim 9, wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern; regarding claim 10, wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern; regarding claim 12, wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern; regarding claim 15, wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern; regarding claim 16, wherein: in the basic pattern, the first part of the basic pattern precedes the second part of the basic pattern.
Wei et al. disclose techniques for allocating resources for device-to-device discovery and/or device-to-device communication in mobile communication networks with  the following features: regarding claim 3, wherein: the pattern comprises the first part of the basic pattern at two ends of the pattern (Fig. 10 (c), schematic diagram 3 of the D2D discovery radio resource configuration method according to the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu et al. with Chae et al. by implementing the features as taught by Wei et al. in order to provide a more effective and efficient system that is capable of having the pattern comprises the first part of the basic pattern at two ends of the pattern and preceding the second part. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0198507 A1) in view of Chae et al. (US 2017/0034822 A1) as applied to claims 1, 7 and 13 above, and further in view of Seo et al. (US 2016/0044724 Al).
Wu et al. and Chae et al. disclose the claimed limitations as described in paragraph 6 above. Wu et al. and Chae et al. do not expressly disclose the following features: regarding claim 6, wherein the selecting the device-to-device data transmission time resources is based on: repeating the basic pattern one or more times; applying, after repeating the basic pattern one or more times, the first part of the basic pattern; and discarding, after applying the first part of the basic pattern, the second part of the basic pattern; regarding claim 12, wherein the one or more processors is configured to: repeat the basic pattern one or more times; apply, after repeating the 
Soe et al. disclose a method and apparatus for allocating resources for D2D communication in a wireless communication system with the following features: regarding claim 6, wherein the selecting the device-to-device data transmission time resources is based on: repeating the basic pattern one or more times; applying, after repeating the basic pattern one or more times, the first part of the basic pattern; and discarding, after applying the first part of the basic pattern, the second part of the basic pattern (Fig. 15, illustrates a multiplexed example of a discovery signal transmitted from a plurality of UEs on predetermined time/frequency resources, see teachings in [0133-0136] summarized as “UE transmits the discovery signal in R discovery subframes from among Q discovery subframes, and may determine how many discovery partitions from among individual discovery subframes are associated with detection of discovery signal transmission, and excluding the discovery subframe in which the UE directly transmits the discovery signal); regarding claim 12, wherein the one or more processors is configured to: repeat the basic pattern one or more times; apply, after repeating the basic pattern one or more times, the first part of the basic pattern; and discard, after applying the first part of the basic pattern, the second part of the basic pattern (Fig. 15, illustrates a multiplexed example of a discovery signal transmitted from a plurality of 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wu et al. with Chae et al. by implementing the features as taught by Soe et al. in order to provide a more effective and efficient system that is capable of selecting the D2D data transmission subframes is based on: repeating the basic pattern one or more times. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 2, 8 and 14 objected to as being dependent upon a rejected base claim, 
but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are
 not persuasive. 
Applicant states in remarks “the cited portions of Wu are completely silent as to at least "selecting, based on a pattern derived from a basic pattern using a modulo operation" as recited in claim 1. Indeed, the cited portions of Wu does not use "a modulo operation,"and Wu does not disclose or suggest at least "a pattern derived from a basic pattern using a modulo operation," as recited in claim 1”.
Examiner respectfully disagrees. Wu discloses the claimed limitation “selecting, based on a pattern derived from a basic pattern using a modulo operation”. The prior art teaches that the selection of D2D time resources is based on changed pattern of plurality of subframes included in time discovery resource (fig. 10(c)), and distribution pattern of the subframes can be drived from a basic pattern as illustrated in the fig. 10(a). As regard to the remark from the applicant that “Wu does not use "a modulo operation”, the examiner understand that the “modulo operation” has been used as a generatic terminology without any specifics as used in the specification which states “selecting D2D data transmission subframes from among the pool of subframes based on a changed pattern, the changed pattern being determined based on (R mod X), 
The applicant states in the remarks “Wu does not disclose or suggest at least the claim 1 feature of "wherein the pattern comprises a first part of the basic pattern, and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern”.
The examiner respectfully disagrees. Wu discloses the claimed limitations "wherein the pattern comprises a first part of the basic pattern, and wherein a quantity of the first part of the basic pattern in the pattern is greater than a quantity of a second part of the basic pattern in the pattern”. The prior art teaches that the plurality of subframes are distributed in a form of pattern being derived from a basic pattern of fig. 10 (a), and in the first part  of the derived pattern (fig. 10(c)), eight device discovery time units are included within each device discovery radio resource period which is greater than the second part of the basic pattern.
The applicant states in the remarks “the Office also fails to identify "a quantity of the first part of the basic pattern in the pattern" "is greater than" "a quantity of a second part of the basic pattern in the pattern" as recited in claim 1”. 
The examiner respectfully disagrees. As expained above, the quantity of the first part and the second has been identified. If the applicant relating the “a quantity of the first part” and “a quantity of the second part” with, for example, R and X of “R mod X”, 
The applicant states in the remarks “contrary to the Office's assertion, Wu's FIG. 10(c) configuration is not derived from Wu's FIG. 10(a). Specifically, the Office alleges that "as illustrated in fig. 10(c)”, D2D data transmission subframes are selected from pool of time resources included in the subframe, and based on changed pattern as a plurality of subframes [are] included in each D2D discovery resource time resources, the plurality of subframes can also be distributed in a form of pattern being derived from a basic pattern of fig. 10(a)."
The examiner respectfully disagrees. As explained above, the derived pattern is based on a value “R modulo X” whereas the “modulo operation” is a generaic terminology and can not be equated with “R modulo X”. Therefore, it is not a valid remark to mention that the pattern configuration is not derived from Wu’s fig. 10(a). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/13/2021             

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473